Citation Nr: 0947137	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-14 305	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for posttraumatic stress disorder (PTSD), prior to 
April 24, 2007.  

2.  Entitlement to an initial disability rating greater than 
70 percent for PTSD, after April 24, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from August 1963 to 
August 1967, and from March 1972 to December 1977.        

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

On October 9, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran and his representative that he was withdrawing this 
appeal.  


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2009).  Withdrawal may be made by the Veteran or by 
his authorized representative.  38 C.F.R. § 20.204 (2009).  
The Veteran, as confirmed by his authorized representative, 
withdrew his appeal by way of statements received by the 
Board in October 2009 and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


